
	

114 HRES 145 IH: Expressing the sense of the House of Representatives that the Senate should ratify the Convention on the Elimination of All Forms of Discrimination Against Women (CEDAW).
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 145
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Mrs. Carolyn B. Maloney of New York (for herself and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Senate should ratify the Convention
			 on the Elimination of All Forms of Discrimination Against Women (CEDAW).
	
	
 That it is the sense of the House of Representatives that— (1)the full realization of the rights of women is vital to the development and well-being of people of all nations; and
 (2)the Senate should, therefore, give its advice and consent to the ratification of the Convention on the Elimination of All Forms of Discrimination Against Women.
			
